                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND

TERRY DORSEY, #193579,                     *

      Plaintiff,                           *

v.                                         *          Civil Action No. GLR-18-3304

WEXFORD HEALTH SOURCES INC.,               *
et al.,
                                           *
      Defendants.
                                   *****
                             MEMORANDUM OPINION

      THIS MATTER is before the Court on Defendants Wexford Health Sources, Inc.

(“Wexford”), Brenda Reese, R.N., Mahboob Ashraf, M.D., Holly Pierce, N.P., and B.

Cohen’s Motion to Dismiss or, in the Alternative, Motion for Summary Judgment (ECF

No. 12); and Plaintiff Terry Dorsey’s Opposition to Defendants Motion to Dismiss and

Alternatively Plaintiff’s Cross Motion for Partial Summary Judgment (“Cross Motion for

Partial Summary Judgment”) (ECF No. 22) and Request for Emergency Temporary

Restraining Order (“TRO Motion”) (ECF No. 26).1 The Motions are ripe for disposition,

and no hearing is necessary. See Local Rule 105.6. (D.Md. 2018). For the reasons outlined

below, the Court will grant Defendants’ Motion and deny Dorsey’s Motions.



      1
         Also pending before the Court is correspondence from Dorsey (ECF No. 24) that
the Court construes as a Motion for Reconsideration. On May 28, 2019, the Court granted
Defendants’ Motion as unopposed and closed the case. (May 28, 2019 Order, ECF No. 21).
However, after receiving Dorsey’s Opposition, which was timely under the prison mailbox
rule, the Court vacated its May 28, 2019 Order and re-opened the case on May 31, 2019.
(May 31, 2019 Order, ECF No. 23). Because the case has already been reopened, the Court
will deny Dorsey’s Motion for Reconsideration as moot.
                                  I.     BACKGROUND2

       Dorsey is a state prison inmate housed at the North Branch Correctional Institution

(“NBCI”) in Cumberland, Maryland. (Compl. at 2, ECF No. 1; Dorsey Decl. ¶ 2).3

Dorsey’s medical history includes Pityriasis versicolor,4 hypertension, constipation,

backache, asthma, and hearing impairment, and a mental health history of personality

disorder. (See Dr. Getachew Aff. ¶ 4, ECF No. 12-5; Defs.’ Mot. Dismiss Altern. Mot.

Summ. J. Ex. 4 [“Medical Records”] at 3, ECF No. 12-4).5

       In February 1996, an Ear, Nose, and Throat (“ENT”) specialist diagnosed Dorsey

with deafness in his left ear. (Suppl. at 6, ECF No. 5, Dorsey Decl. ¶ 3).6 Dorsey alleges

that on August 10, 2016 it was determined that he needed a hearing aid. (Suppl. at 6). Dr.

Ross Cushing, an audiologist, saw Dorsey on November 16, 2016 and noted that Dorsey

was completely deaf in the left ear and had profound hearing loss in the right ear. (Medical

Records at 2; Dorsey Decl. ¶ 4). According to Dr. Cushing, the left ear was unaidable, but

he recommended a hearing aid for the right ear. (Medical Records at 2; Dorsey Decl. ¶ 4).


       2
          Unless otherwise noted, the facts outlined here are set forth in Dorsey’s Complaint
(ECF No. 1) and Supplement (ECF No. 5). To the extent the Court discusses facts that
Dorsey does not allege in his Complaint, they are uncontroverted and the Court views them
in the light most favorable to the non-moving party. The Court will address additional facts
when discussing applicable law.
        3
          Citations to the Complaint refer to the pagination the Court’s Case Management
and Electronic Case Files (“CM/ECF”) system assigned.
        4
          Pityriasis versicolor, also known as Tinea versicolor, is a fungal infection caused
by a type of yeast that naturally lives on the skin but can grow out of control, manifesting
as a rash. See Tinea Versicolor: Cause, Symptoms, and Treatments, WEBMD,
https://www.webmd.com/skin-problems-and-treatments/tinea-versicolor-cause-
symptoms-treatments#1 (last visited Aug. 14, 2019).
        5
          Citations to Dorsey’s Medical Records refer to the CM/ECF pagination.
        6
          Citations to the Supplement refer to the CM/ECF pagination.
                                             2
       On January 3, 2017, Dr. Cushing or Nurse Krista Bilak updated Dorsey’s chart to

note that a hearing aid was requested. (Medical Records at 3; Dorsey Decl. ¶ 5). On January

25, 2017, Dorsey returned to Dr. Cushing for a hearing aid fitting. (Medical Records at 4;

Dorsey Decl. ¶ 6). Dr. Cushing advised Dorsey that the battery needed to be taken out of

the hearing aid every night and should last approximately six to ten days, depending on the

amount of time the aid is used. (Medical Records at 4). At that time, Dorsey “requested to

be transferred to Disability Tier” and to have the words “Hearing Loss” placed on his

badge. (Medical Records at 4; Dorsey Decl. ¶ 7).

       On February 1, 2017, Nurse James Hunt saw Dorsey during segregation rounds, at

which time Dorsey asked to be transferred to a different correctional institution with

facilities for the hearing-impaired. (Medical Records at 5). Hunt directed Dorsey to submit

a sick call slip regarding his request. (Id.). Hunt noted that Dorsey was able to hear and

answer questions through the cell door using normal speaking volume and that Dorsey’s

cell door had a special designation indicating a hearing-impaired inmate. (Id.).

       On March 6, 2017, Dorsey was scheduled to discuss his audiology visit with medical

personnel, but he refused to attend. (Id. at 6). On March 8, 2017, Dorsey was scheduled for

a visit to the chronic care clinic to discuss his hearing loss but again refused to attend. (Id.

at 7). That same day, however, Dorsey submitted a sick call slip to see a provider regarding

his hearing loss. (Id. at 8). Although he was scheduled to see medical personnel on March

9, 2017 to address his concerns, Dorsey refused to see the nurse during the scheduled

appointment. (Id. at 9).



                                               3
       On March 11, 2017, Dorsey submitted another sick call slip regarding his hearing

loss. (Id. at 10). On March 14, 2017, Hunt saw Dorsey during segregation rounds, at which

time he inquired about seeing a provider for hearing loss. (Id. at 11). Hunt reminded Dorsey

that he recently refused two appointments for that purpose and noted that a letter would be

sent to him reiterating the need to show up for appointments. (Id.). Later that day, Bilak

saw Dorsey to discuss his hearing loss. (Id. at 12). Dorsey requested transfer to another

institution as well as access to TTY facilities, but Bilak informed him that the medical staff

could not address his concerns and that he would have to raise them with the correctional

staff. (Id.). Dorsey stated that he had four inoperable hearing aid batteries, so Bilak placed

an order to provide Dorsey with two batteries per week. (Id.). She informed him that the

required batteries were not in stock but would be “delivered Thursday.” (Id.). On March

16, 2017, Bilak provided Dorsey with two hearing aid batteries. (Id. at 14).

       On March 27, 2017, Dorsey submitted a sick call slip complaining that his

medications had not been renewed. (Id. at 15). Dorsey alleges that on March 28, 2017, he

requested the ENT specialist’s records and notes regarding his hearing loss and the need

for a hearing aid, but “medical records personnel B. Cohen” told him that there were no

such records. (Suppl. at 6–7; Dorsey Decl. ¶ 8; Dorsey Decl. Ex. 1). On March 30, 2017, a

nurse saw Dorsey and noted that Dorsey’s Vitamin E lotion did not expire until April 6,




                                              4
2017, that he did not have a current prescription for alcohol rub, and that his clindamycin7

was reordered. (Medical Records at 15).

       On May 5, 2017, Dorsey submitted sick call slips requesting to renew his

medications and to be taken off the 2400-calorie diet, but he refused to attend the

appointment to review his requests. (Id. at 16–18). Nonetheless, Dorsey’s medications were

noted as current through July 2, 2017. (Id. at 16). On May 10, 2017, Dorsey submitted

another sick call slip asking to be taken off the 2400-calorie diet, a request that the medical

staff reviewed on May 12, 2019. (Id. at 20).

       On July 19, 2017, Dorsey submitted a sick call slip complaining that his Neurontin

and Baclofen prescriptions for nerve pain had expired two weeks earlier. (Id. at 21). On

July 24, 2017, he submitted two sick call slips complaining about dry skin as well as pain

and numbness in his left leg. (Id. at 22–23). On July 28, 2017, Bilak8 noted that Dorsey’s

prescription for Baclofen had been renewed through September 29, 2017, and his

Neurontin prescription had been renewed through November 28, 2017. (Id. at 24).

       On October 10, 2017, Dorsey was scheduled to see Dr. Ashraf at the chronic care

clinic, but Dorsey did not attend. (Id. at 27). On October 12, 2017, Dorsey submitted a sick

call request to see a provider to renew his medications. (Id. at 29). He alleges that he did

not attend the appointment with Dr. Ashraf because a correctional officer refused to take


       7
         Clindamycin is an antibiotic that fights infections caused by bacteria in the body.
See Clindamycin, DRUGS.COM, https://www.drugs.com/clindamycin.html (last visited
Aug. 14, 2019).
       8
         By the time of that appointment, Krista Bilak’s name had changed to Krista Self.
(See Medical Records at 24; Mem. Supp. Defs.’ Mot. Dismiss Altern. Mot. Summ. J. at 5
n.4, ECF No. 12-3). To avoid confusion, the Court will continue to refer to her as Bilak.
                                               5
him. (Id.). On October 15, 2017, Nurse Pierce saw Dorsey and noted that he requested

Neurontin and Baclofen. (Id. at 30). Dorsey was in no acute distress, his backache was

assessed as stable, and his exam was otherwise unremarkable. (Id.). When asked to discuss

his inhaler and blood pressure medication, Dorsey “seemed confused and unable to

answer,” so Pierce educated Dorsey on medication compliance. (Id.).

       On October 24, 2017, Dorsey submitted a sick call slip to renew unspecified

medications. (Id. at 32). On October 30, 2017, Bilak saw Dorsey at the chronic care clinic,

noting that his blood pressure and asthma were stable and that his exam was unremarkable.

(Id. at 33). Dorsey was in no apparent distress, and his chart indicated that his Neurontin

prescription would continue through November 28, 2017. (Id. at 34–35).

       Dorsey alleges that he requested use of the TTY system9 and that Defendants told

him “that was a custody staff issue.” (Dorsey Decl. ¶ 9). On October 30, 2017, he wrote to

custody staff about the issue. (Id.). On November 2, 2017, Case Manager Ms. S. Johnson

MS II responded to Dorsey, stating that the medical department must “sign off” on TTY

access but had informed her that Dorsey “ha[s] a hearing aid but [is] not deaf.” (Dorsey

Decl. ¶ 9; Dorsey Decl. Ex. 2). That same day, Dorsey requested access to the TTY system




       9
         People who are deaf, hard of hearing, or have difficulty speaking can use a TTY
(also known as a text telephone) to make and receive calls through Maryland Relay. See
TTY              (Text             Telephone),             MARYLAND                 RELAY,
https://doit.maryland.gov/mdrelay/Pages/TTY.aspx (last visited Aug. 5, 2019). A TTY has
a keyboard, which allows the user to type his side of the conversation, and a text screen to
read the other person’s responses. Id.

                                             6
from Acting Medical Director Nurse Reese but received no response. (Dorsey Decl. ¶ 12;

Dorsey Decl. Ex. 4).

       On November 21, 2017, Dorsey submitted a sick call slip seeking renewal of

unspecified medications and complaining of numbness in his left hip, leg, and foot.

(Medical Records at 36). Dr. Ashraf saw Dorsey regarding those concerns on November

28, 2017 and prescribed a tapering dose of Neurontin scheduled to stop on December 28,

2017. (Id. at 37–39). Dorsey alleges that his prescription for the pain medication Neurontin

expired on November 25, 2017 and that Dr. Ashraf did not order substitute medication.

(Suppl. at 7). Dorsey states that Dr. Ashraf also tapered off his prescription for the pain

medication Baclofen but did not prescribe a substitute. (Id.).

       On December 12, 2017, Dorsey wrote Reese about his untreated pain and received

no response. (Dorsey Decl. ¶ 12; Dorsey Decl. Ex. 4). On December 16, 2017, Dorsey

submitted a sick call slip complaining that his Neurontin had not been renewed. (Medical

Records at 40). On December 18, 2017, Nurse Tammy Buser saw Dorsey for his complaint

of back pain. (Id. at 41). Buser noted that Dorsey was able to walk well and had no

difficulty getting up on the table. (Id.). In addition, Dorsey had no swelling, strong pedal

pulses, no apparent pain with movement, and a range of motion was within normal limits.

(Id.). Dorsey asked for an increase in Neurontin, but Buser instructed him to follow up after

trying exercises to alleviate his pain. (Id.).

       On January 3, 2018, Dorsey submitted a sick call slip complaining of back pain

shooting down to his feet. (Id. at 44). When summoned to nurse sick call for this complaint,

Dorsey refused to come, according to correctional custody staff. (Id. at 45). On January 28,

                                                 7
2018, Dr. Ashraf saw Dorsey at the chronic care clinic. (Id. at 46). At that time, Dorsey’s

asthma and hypertension were stable, he was in no apparent distress, and his exam was

unremarkable. (Id.). Dorsey requested to be placed on the 2400-calorie diet, and he was

prescribed Tegretol10 for pain. (Id. at 46–48).

       Dorsey alleges that, beginning in February 2018, he was informed that he would

have to fill out a sick call request in order to receive batteries for his hearing aid. (Suppl.

at 6). Dorsey alleges that he made two or more sick call requests but was not receiving the

batteries. (Id.). On May 22, 2018, Dorsey submitted sick call slips requesting the renewal

of unspecified medications as well as hearing aid batteries. (Medical Records at 49–50).

On May 25, 2018, Buser saw him at sick call, at which time his batteries were replaced.

(Id. at 51). Yet Dorsey alleges that he has not received hearing-aid batteries since January

2018. (Dorsey Decl. ¶ 14).

       On June 3, 2018, Dorsey submitted sick call slips seeking renewal of unspecified

medications and complaining of back pain. (Medical Records at 53–54). On June 5, 2018,

he submitted additional sick call slips requesting hearing aid batteries and complaining that

unspecified medications had stopped. (Id. at 55–56; Dorsey Decl. ¶ 12). On June 8, 2018,

Buser saw Dorsey at sick call and noted that Dorsey had a steady gait, his vital signs were

stable, he was alert and oriented, he could walk well, and was able to bend over without

difficulty. (Medical Records at 57). Nonetheless, Buser referred Dorsey to a medical


       10
           Tegretol (carbamazepine) is “an anticonvulsant used to treat seizures and nerve
pain such as trigeminal neuralgia and diabetic neuropathy.” See John P. Cunha, Tegretol
Side Effects Center, RXLIST, https://www.rxlist.com/tegretol-side-effects-drug-center.htm
(last visited Aug. 14, 2019).
                                              8
provider regarding his request for pain medication. (Id.). During that visit, Dorsey refused

hearing aid batteries, stating that he had “just received them.” (Id.). Both that day and the

following day, Dorsey submitted sick call slips complaining of nerve pain. (Id. at 59–60).

       Dorsey states that around June 28, 2018, he requested batteries from Nurse Pierce,

who told him that he had not placed an order for batteries. (Suppl. at 8). Dorsey alleges that

Pierce said she would investigate but failed to contact him thereafter. (Id.). Dorsey also

states that he contacted Reese about these problems but that she never addressed them. (Id.

at 7–8).

       On June 30, 2018, Dorsey submitted a sick call slip complaining of “numerous

medical issues,” to have his asthma inhaler and pain medication renewed, and to obtain

hearing aid batteries. (Id. at 61). It was noted that Dorsey’s Albuterol,11 Amlodipine,12 and

Tegretol had expired on May 28, 2018. (Id.).

       On July 2, 2018, Nurse Regina Lease saw Dorsey at sick call regarding his requests

for medication renewal. (Id. at 63). Lease contacted a medical provider who renewed

Dorsey’s prescriptions for Norvasc, Tegretol, and Ventolin and Proair inhalers through

November 2, 2018. (Id. at 63). On July 11, 2018, Pierce saw Dorsey at the chronic care



       11
           Albuterol is a medication administered via inhaler that is prescribed “to prevent
and treat wheezing and shortness of breath caused by breathing problems,” such as asthma.
See Albuterol Sufate 90 Mcg/Actuation Breath Activated Powder Inhaler, WEBMD,
https://www.webmd.com/drugs/2/drug-4872-1697/albuterol-sulfate-inhalation/albuterol-
salbutamol-breath-activated-inhaler-oral-inhalation/details (last visited Aug. 14, 2019).
        12
           “Norvasc (amlodipine) is a calcium channel blocker that dilates (widens) blood
vessels and improves blood flow [and] . . . is used to treat high blood pressure
(hypertension).” See Norvasc, DRUGS.COM, https://www.drugs.com/norvasc.html (last
visited Aug. 14, 2019).
                                              9
clinic, at which time Dorsey’s asthma and hypertension were stable, he was in no apparent

distress, and his exam was otherwise unremarkable. (Id. at 65).

       On August 16, 2018, Nurse Michael Klepitch saw Dorsey at sick call and he

renewed his request to be taken off the 2400-calorie diet. (Id. at 68). On August 28, 2018,

Dr. Getachew saw Dorsey via medical teleconference. (Id. at 70). Dr. Getachew noted that

Dorsey’s hypertension and asthma were well-controlled. (Id.). Dorsey complained of back

pain and stated that Tegretol made him drowsy, requesting Neurontin instead. (Id.). Dr.

Getachew informed Dorsey that Neurontin is not a drug of choice for back pain and told

him that exercises would help the pain. (Id.). Dorsey then complained that he was still

getting a 2400-calorie diet, prompting Dr. Getachew to send a message to the dietary

secretary. (Id.).

       According to Dr. Getachew, Dorsey continues to have regular access to health care

providers through the chronic care clinic and to more immediate medical care though the

sick call process. (Dr. Getachew Aff. ¶ 16).

       On October 25, 2018, Dorsey sued Reese, Dr. Ashraf, Pierce, Cohen, and Wexford.

(ECF No. 1). On November 11, 2018, the Court granted Dorsey twenty-eight days to

supplement his Complaint. (Nov. 11, 2018 Order, ECF No. 3). On December 3, 2018,

Dorsey filed a Supplement to the Complaint. (ECF No. 5). In the Supplement, he asserts

claims against Defendants for deliberate indifference and cruel and unusual punishment in

violation of the Eighth Amendment to the U.S. Constitution under 42 U.S.C. § 1983




                                               10
(2018)13; and violation of Section 504 of the Rehabilitation Act of 1973. (Suppl. 6–8). He

seeks compensatory and punitive damages totaling $120,000, as well as injunctive relief.

(Id. at 8).

        On January 10, 2019, Defendants filed a Motion to Dismiss or, in the Alternative,

Motion for Summary Judgment. (ECF No. 12). On May 28, 2019, Dorsey filed his

Opposition and Cross-Motion for Partial Summary Judgment. (ECF No. 22). On June 12,

2019, Defendants filed a Reply and Opposition to Dorsey’s Cross-Motion. (ECF No. 25).

On July 11, 2019, Dorsey filed a Reply. (ECF No. 27).

        On July 9, 2019, Dorsey filed his TRO Motion. (ECF No. 26). On July 17, 2019,

Defendants filed an Opposition. (ECF No. 29). On August 12, 2019, Dorsey filed a Reply.

(ECF No. 30).14


        13
          Specifically, Dorsey asserts that: Defendants’ failure to inform correctional
officers of his hearing impairment amounted to deliberate indifference to a serious medical
need, (Suppl. at 7); that Defendants’ denial of his request for the TTY system amounted to
deliberate indifference, (id. at 7); that Dr. Ashraf subjected him to cruel and unusual
punishment by failing to order substitute medication when Dorsey’s Neurontin and
Baclofen prescriptions expired, (id. at 7); that Defendants failed to give him adequate
medical care because he made multiple sick call requests but did not receive his hearing
aid batteries, (id. at 6); and that Pierce and Reese violated his Eighth Amendment rights by
not responding to Dorsey’s complaints and requests, (id. at 8).
       Dorsey’s assertion of new claims in his briefs—e.g., that Defendants breached an
agreement to provide medical care to prisoners, (Mem. L. Supp. Opp’n Cross-Mot. Part.
Summ. J. at 1, ECF No. 22)—fails because a plaintiff cannot bring new claims through
motions briefs. Hurst v. D.C., 681 F.App’x 186, 194 (4th Cir. 2017) (noting that “a plaintiff
may not amend her complaint via briefing”).
       14
          On July 16, 2019, Defendants filed a Motion to Strike Surreply (ECF No. 28).
They contend that Dorsey’s “Plaintiff’s Declaration and Motion in Opposition to
Defendants Response in Opposition to Plaintiff’s Motion of Opposition to Defendants
Motion to Dismiss or in the Alternative Motion for Summary Judgment - Plaintiff Also
Request for Partial Summary Judgment,” (ECF No. 27), is an impermissible surreply that
should be stricken pursuant to Local Rule 105.2 (D.Md. 2018). Dorsey’s filing is difficult
                                             11
                                    II.    DISCUSSION

A.     Defendants’ Motion

       1.     Conversion

       Defendants’ Motion is styled as a motion to dismiss under Rule 12(b)(6) or, in the

alternative, for summary judgment under Rule 56. Motions styled in this manner implicate

the Court’s discretion under Rule 12(d). See Kensington Vol. Fire Dep’t., Inc. v.

Montgomery Cty., 788 F.Supp.2d 431, 436–37 (D. Md. 2011), aff’d, 684 F.3d 462 (4th

Cir. 2012). This Rule provides that when “matters outside the pleadings are presented to

and not excluded by the court, the [Rule 12(b)(6)] motion must be treated as one for

summary judgment under Rule 56.” Fed.R.Civ.P. 12(d). The Court “has ‘complete

discretion to determine whether or not to accept the submission of any material beyond the

pleadings that is offered in conjunction with a Rule 12(b)(6) motion and rely on it, thereby

converting the motion, or to reject it or simply not consider it.’” Wells-Bey v. Kopp, No.

ELH-12-2319, 2013 WL 1700927, at *5 (D.Md. Apr. 16, 2013) (quoting 5C Wright &

Miller, Federal Practice & Procedure § 1366, at 159 (3d ed. 2004, 2012 Supp.)).

       The United States Court of Appeals for the Fourth Circuit has articulated two

requirements for proper conversion of a Rule 12(b)(6) motion to a Rule 56 motion: notice

and a reasonable opportunity for discovery. See Greater Balt. Ctr. for Pregnancy Concerns,

Inc. v. Mayor & City Council, 721 F.3d 264, 281 (4th Cir. 2013). When the movant




to parse, but given that he is a pro se prisoner, the Court will construe it as a Reply to
Defendants’ Opposition to Dorsey’s Cross-Motion for Partial Summary Judgment.
Accordingly, the Court will deny Defendants’ Motion.
                                            12
expressly captions its motion “in the alternative” as one for summary judgment and submits

matters outside the pleadings for the court’s consideration, the parties are deemed to be on

notice that conversion under Rule 12(d) may occur. See Moret v. Harvey, 381 F.Supp.2d

458, 464 (D.Md. 2005). The Court “does not have an obligation to notify parties of the

obvious.” Laughlin v. Metro. Wash. Airports Auth., 149 F.3d 253, 261 (4th Cir. 1998).

       Ordinarily, summary judgment is inappropriate when “the parties have not had an

opportunity for reasonable discovery.” E.I. du Pont de Nemours & Co. v. Kolon Indus.,

Inc., 637 F.3d 435, 448 (4th Cir. 2011). Yet, “the party opposing summary judgment

‘cannot complain that summary judgment was granted without discovery unless that party

had made an attempt to oppose the motion on the grounds that more time was needed for

discovery.’” Harrods Ltd. v. Sixty Internet Domain Names, 302 F.3d 214, 244 (4th Cir.

2002) (quoting Evans v. Techs. Applications & Serv. Co., 80 F.3d 954, 961 (4th Cir.

1996)). To raise the issue that more discovery is needed, the non-movant must typically

file an affidavit or declaration, explaining the “specified reasons” why “it cannot present

facts essential to justify its opposition.” Fed.R.Civ.P. 56(d).

       Here, the Court concludes that both requirements for conversion are satisfied.

Dorsey was on notice that the Court might resolve Defendants’ Motion under Rule 56

because Defendants styled their Motion in the alternative for summary judgment and

presented extra-pleading material for the Court’s consideration. See Moret, 381 F.Supp.2d

at 464. In addition, the Clerk informed Dorsey about the Motion and the allotted time to

file an opposition. (Jan. 11, 2019 Ltr., ECF No. 13). Dorsey filed an Opposition that

included materials in support of his claims but did not include a request for more time to

                                              13
conduct further discovery. Because the Court will consider documents outside of Dorsey’s

Complaint in resolving Defendants’ Motion, the Court will treat the Motion as one for

summary judgment.

       2.     Standard of Review

       In reviewing a motion for summary judgment, the Court views the facts in a light

most favorable to the nonmovant, drawing all justifiable inferences in that party’s favor.

Ricci v. DeStefano, 557 U.S. 557, 586 (2009); Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 255 (1986) (citing Adickes v. S.H. Kress & Co., 398 U.S. 144, 158–59 (1970)).

Summary judgment is proper when the movant demonstrates, through “particular parts of

materials in the record, including depositions, documents, electronically stored

information, affidavits or declarations, stipulations . . . admissions, interrogatory answers,

or other materials,” that “there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.” Fed.R.Civ.P. 56(a), (c)(1)(A). Significantly, a

party must be able to present the materials it cites in “a form that would be admissible in

evidence,” Fed.R.Civ.P. 56(c)(2), and supporting affidavits and declarations “must be

made on personal knowledge” and “set out facts that would be admissible in evidence,”

Fed.R.Civ.P. 56(c)(4).

       Once a motion for summary judgment is properly made and supported, the burden

shifts to the nonmovant to identify evidence showing there is genuine dispute of material

fact. See Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586–87 (1986).

The nonmovant cannot create a genuine dispute of material fact “through mere speculation



                                             14
or the building of one inference upon another.” Othentec Ltd. v. Phelan, 526 F.3d 135, 141

(4th Cir. 2008) (quoting Beale v. Hardy, 769 F.2d 213, 214 (4th Cir. 1985)).

       A “material fact” is one that might affect the outcome of a party’s case. Anderson,

477 U.S. at 248; see also JKC Holding Co. v. Wash. Sports Ventures, Inc., 264 F.3d 459,

465 (4th Cir. 2001) (citing Hooven-Lewis v. Caldera, 249 F.3d 259, 265 (4th Cir. 2001)).

Whether a fact is considered to be “material” is determined by the substantive law, and

“[o]nly disputes over facts that might affect the outcome of the suit under the governing

law will properly preclude the entry of summary judgment.” Anderson, 477 U.S. at 248;

accord Hooven-Lewis, 249 F.3d at 265. A “genuine” dispute concerning a “material” fact

arises when the evidence is sufficient to allow a reasonable jury to return a verdict in the

nonmoving party’s favor. Anderson, 477 U.S. at 248. If the nonmovant has failed to make

a sufficient showing on an essential element of her case where she has the burden of proof,

“there can be ‘no genuine [dispute] as to any material fact,’ since a complete failure of

proof concerning an essential element of the nonmoving party’s case necessarily renders

all other facts immaterial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986).

       When the parties have filed cross-motions for summary judgment, the court must

“review each motion separately on its own merits to ‘determine whether either of the

parties deserves judgment as a matter of law.’” Rossignol v. Voorhaar, 316 F.3d 516, 523

(4th Cir. 2003) (quoting Philip Morris Inc. v. Harshbarger, 122 F.3d 58, 62 n.4 (1st Cir.

1997)). Moreover, “[w]hen considering each individual motion, the court must take care to

‘resolve all factual disputes and any competing, rational inferences in the light most

favorable’ to the party opposing that motion.” Id. (quoting Wightman v. Springfield

                                            15
Terminal Ry. Co., 100 F.3d 228, 230 (1st Cir. 1996)). The Court, however, must also abide

by its affirmative obligation to prevent factually unsupported claims and defenses from

going to trial. Drewitt v. Pratt, 999 F.2d 774, 778–79 (4th Cir. 1993). If the evidence

presented by the nonmovant is merely colorable, or is not significantly probative, summary

judgment must be granted. Anderson, 477 U.S. at 249–50.

       3.     Analysis

              a.     Eight Amendment Claims

       With respect to summary judgment, Defendants argue that there is no evidence that

Defendants were deliberately indifferent to Dorsey’s medical needs such that he could

prove his Eighth Amendment claim. Dorsey counters that there are genuine disputes of

material fact as to whether Defendants violated his constitutional rights. The Court agrees

with Defendants.

       To state an Eighth Amendment claim for denial of medical care, a plaintiff must

demonstrate that the actions of the defendants or their failure to act amounted to deliberate

indifference to a serious medical need. Estelle v. Gamble, 429 U.S. 97, 106 (1976).

Deliberate indifference to a serious medical need requires proof that: (1) objectively, the

prisoner was suffering from a serious medical need; and (2) that, subjectively, the prison

staff was aware of the need for medical attention but failed to either provide it or ensure

the needed care was available. See Farmer v. Brennan, 511 U.S. 825, 837 (1994); Iko v.

Shreve, 535 F.3d 225, 241 (4th Cir. 2008).

       Under the objective prong, a serious medical need is “one that has been diagnosed

by a physician as mandating treatment or one that is so obvious that even a lay person

                                             16
would easily recognize the necessity for a doctor’s attention.” Iko, 535 F.3d at 241 (quoting

Henderson v. Sheahan, 196 F.3d 839, 846 (7th Cir. 1999)). The subjective component

requires “subjective recklessness” in the face of the serious medical condition. See Farmer,

511 U.S. at 839–40. “True subjective recklessness requires knowledge both of the general

risk, and also that the [defendant’s] conduct is inappropriate in light of that risk.” Rich v.

Bruce, 129 F.3d 336, 340 n.2 (4th Cir. 1997). “[I]t is not enough that an official should

have known of a risk; he or she must have had actual subjective knowledge of both the

inmate’s serious medical condition and the excessive risk posed by the official’s action or

inaction.” Jackson v. Lightsey, 775 F.3d 170, 178 (4th Cir. 2014) (first citing Farmer, 511

U.S. at 837–39; and then citing Iko, 535 F.3d at 241). If the requisite subjective knowledge

is established, an official may still avoid liability “if [he] responded reasonably to the risk,

even if the harm ultimately was not averted.” Farmer, 511 U.S. at 844. “[M]any acts or

omissions that would constitute medical malpractice will not rise to the level of deliberate

indifference.” Jackson, 775 F.3d at 178. Thus, “[d]eliberate indifference is ‘more than mere

negligence,’ but ‘less than acts or omissions done for the very purpose of causing harm or

with knowledge that harm will result.’” Scinto v. Stansberry, 841 F.3d 219, 225 (4th Cir.

2016) (citing Farmer, 511 U.S. at 844).

       Under this standard, a mere disagreement between an inmate and a physician over

the appropriate level of care does not establish an Eighth Amendment violation absent

exceptional circumstances. Id. Further, the right to treatment is “limited to that which may

be provided upon a reasonable cost and time basis and the essential test is one of medical



                                              17
necessity and not simply that which may be considered merely desirable.” Bowring v.

Godwin, 551 F.2d 44, 47–48 (4th Cir. 1977).

       The substantial medical records produced in this case15 rebut certain of Dorsey’s

claims. They show that Defendants have acknowledged Dorsey’s hearing loss and have

marked his cell to indicate that he is a hearing-impaired inmate, thereby alerting

correctional officers, staff, and other prisoners about his condition. The records also show,

contrary to Dorsey’s allegations and declarations, that he has received replacement hearing

aid batteries several times, including through the sick call process and after January 2018.

       Dorsey’s TTY claim does not meet either the objective or subjective prong of the

Farmer test. Even if Dorsey’s partial deafness qualifies as a serious medical condition,

Defendants have addressed that condition with the hearing aid. With his hearing aid,

Dorsey admits, and the medical records confirm, that he can hear, even if he has some

problems hearing through a telephone. Defendants are not required to ensure that Dorsey’s

partial deafness is completely cured at all times and in all situations. Bowring, 551 F.2d at

47–48. With respect to the subjective prong, Defendants have informed Dorsey that

correctional staff, not Defendants, are responsible for providing the TTY system, and have

otherwise noted that he can hear with his hearing aid so TTY is not necessary. Therefore,

to the extent Dorsey’s use of the TTY system is within Defendants’ authority, they have

considered his request and either denied it as unnecessary or deferred to the appropriate


       15
         To the extent Dorsey brings a claim against B. Cohen for failure to produce certain
medical records in March 2017, that claim fails. Dorsey concedes that he has since received
those records. (Dorsey Decl. ¶ 8).

                                             18
decisionmaker. Accordingly, the Court concludes there was no “excessive risk,” Jackson,

775 F.3d at 178, and that Defendants’ response to Dorsey’s request does not amount to

“subjective recklessness,” Farmer, 511 U.S. at 839–40.

       Further, when Dr. Ashraf discontinued Dorsey’s prescriptions for Neurontin and

Baclofen in 2017, the medical records show Dr. Ashraf prescribed Tegretol for pain

through November 2018. This was Dr. Ashraf’s prerogative, and Dorsey does not present

exceptional circumstances to persuade the Court otherwise. Scinto, 841 F.3d at 225;

Bowring, 551 F.2d at 47–48.

       Even if Dorsey’s nerve pain, hearing impairment, or other ailments were sufficiently

severe so as to constitute a serious medical need for Eighth Amendment purposes, the

record does not support a finding that Defendants acted with deliberate indifference to

those needs. From his diagnosis of hearing loss on November 16, 2016 until his

teleconference visit with Dr. Getachew on August 16, 2018, Defendants and other medical

staff saw Dorsey at least twenty times for scheduled appointments and sick call visits,

during which time they noted his complaints, provided hearing aid batteries upon request,

evaluated his diet, assessed the need for and re-prescribed medication, and monitored his

overall health in various ways. In addition, Dorsey was scheduled for at least six sick call

visits that he refused to attend. Other disputed facts, such as exactly when Defendants

transitioned his medications or when he received another set of hearing aid batteries, are

not material. The undisputed medical records clearly show that Defendants responded to

Dorsey’s various issues and needs over the period of years in question on a reasonable

schedule. Bowring, 551 F.2d at 47–48. On these facts, viewed most favorably to Dorsey,

                                            19
he cannot demonstrate Defendants showed callous disregard for his serious medical need.

See Estelle, 429 U.S. at 105–06. The Court will, therefore, grant Defendants’ Motion with

respect to Dorsey’s Eighth Amendment claims.

B.     Rehabilitation Act Claim

       In the last sentence of his Supplement’s “Statement of Claim” section, Dorsey

summarily states that “defendants have consistently violated Section 504 of the

Rehabilitation Act of 1973.” (Suppl. at 8). Defendants do not reference this claim in their

Motion, and Dorsey never mentions that statute again. Because Dorsey fails to allege facts

that would support his claim, the Court will dismiss it without prejudice.

       Dorsey filed his Complaint in forma pauperis pursuant to 28 U.S.C. § 1915(a)(1)

(2018), which permits an indigent litigant to commence an action in this Court without

prepaying the filing fee. To guard against possible abuses of this privilege, the statute

requires dismissal of any claim that “fails to state a claim on which relief may be

granted.” § 1915(e)(2)(B)(ii).

       A complaint fails to state a claim if it does not contain “a short and plain statement

of the claim showing that the pleader is entitled to relief,” Fed.R.Civ.P. 8(a)(2), or does not

“state a claim to relief that is plausible on its face,” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is facially

plausible “when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. (citing

Twombly, 550 U.S. at 556). “Threadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice.” Id. (citing Twombly, 550 U.S.

                                              20
at 555). Though the plaintiff is not required to forecast evidence to prove the elements of

the claim, the complaint must allege sufficient facts to establish each element. Goss v. Bank

of America, N.A., 917 F.Supp.2d 445, 449 (D.Md. 2013) (quoting Walters v. McMahen,

684 F.3d 435, 439 (4th Cir. 2012)), aff’d sub nom. Goss v. Bank of America, NA, 546

F.App’x 165 (4th Cir. 2013). The Court is mindful, however, of its obligation to construe

liberally self-represented pleadings, see Erickson v. Pardus, 551 U.S. 89, 94 (2007), and

assume the factual allegations are true. Id. at 93 (citing Twombly, 550 U.S. at 555–56).

Nonetheless, liberal construction does not mean that the Court can ignore a clear failure in

the pleading to allege facts which set forth a cognizable claim. See Weller v. Dep’t of Soc.

Servs., 901 F.2d 387 (4th Cir. 1990); see also Beaudett v. City of Hampton, 775 F.2d 1274,

1278 (4th Cir. 1985) (stating a district court may not “conjure up questions never squarely

presented”).

       To establish a prima facie case under Title II of the Americans with Disabilities Act

of 1990 (“ADA”), 42 U.S.C. §§ 12101 et seq. (2018), or the Rehabilitation Act, 19 U.S.C.

§§ 701 et seq. (2018), the plaintiff must show that: (1) he has a disability; (2) he was either

excluded from participation in or denied the benefits of some public entity’s services,

programs, or activities for which he was otherwise qualified; and (3) the exclusion, denial

of benefits, or discrimination was by reason of the disability. See Nat’l Fed’n of the Blind

v. Lamone, 813 F.3d 494, 502–03 (4th Cir. 2016) (citing Constantine v. George Mason

Univ., 411 F.3d 474, 498 (4th Cir. 2005)); Baird, 192 F.3d at 467 (citing Doe v. Univ. of

Md. Med. Sys. Corp., 50 F.3d 1261, 1265 (4th Cir. 1995)). Under the Rehabilitation Act,

a plaintiff must establish that he was excluded solely by reason of his disability, while the

                                              21
ADA requires only that the disability was a motivating cause of the exclusion. Halpern v.

Wake Forest Univ. Health Scis., 669 F.3d 454, 461–62 (4th Cir. 2012) (citing Baird, 192

F.3d at 468-69).

       Here, Dorsey does not specify which of his allegations support his Rehabilitation

Act claim, that is, what his qualifying disability is or what “services, programs, or

activities” for which he was qualified but from which he was excluded. 16 But even

construing his pleadings liberally based on his pro se prisoner status, and inferring that his

Rehabilitation Act claim concerns his hearing impairment and the denial of hearing aid

batteries at some time or access to the TTY system at another, Dorsey does not allege that

Defendants denied him those hearing-related services solely because of his disability.

Dorsey does not plead discrimination on any basis. In fact, Defendants have acknowledged

Dorsey’s hearing loss, marked his cell appropriately, and given him many sets of hearing

aid batteries over the course of several months. With respect to the TTY system,

Defendants have informed Dorsey that correctional staff are responsible for providing it.

His case manager’s denial of access to the TTY system was based on consultation with

medical staff who told her that Dorsey was able to hear with his hearing aid. In short,

Defendants have generally attended to Dorsey’s needs; they have not singled him out for



       16
          To the extent Dorsey alleges that a denial of medical treatment violates his rights
under the Rehabilitation Act, that claim fails as well. Although the Fourth Circuit has not
addressed this issue in a published opinion, unpublished cases from this circuit and
published and unpublished cases from other circuits indicate that a prisoner may not state
a claim under the ADA or Rehabilitation Act for a lack of medical treatment. See Stewart
v. Joubert, No. JFM-11-427, 2012 WL 294910, at *9 (D.Md. Jan. 31, 2012) (collecting
cases), aff’d, 474 F.App’x 238 (4th Cir. 2012).
                                             22
exclusion. Because he does not allege denial of services solely because of a disability, the

Court will dismiss this claim without prejudice. See Jardina v. Dep’t of Pub. Safety & Corr.

Servs., No. JKB-16-1255, 2017 WL 839526, at *9 (D.Md. Mar. 3, 2017) (citing Spencer

v. Easter, 109 F.App’x 571, 573 (4th Cir. 2004) (“Because there is no evidence in the record

to suggest that any failure by the Defendants . . . stemmed from any discriminatory intent

due to any alleged disability, we find that he fails to establish a prima facie claim under the

ADA.”), appeal dismissed and remanded, 696 F. App’x 130 (4th Cir. 2017).

C.     Dorsey’s Motions

       For the same reasons the Court will grant summary judgment in Defendants’ favor

on Dorsey’s Eighth Amendment claims and dismiss his Rehabilitation Act claim, the Court

will deny Dorsey’s Cross Motion for Partial Summary Judgment.

       To the extent Dorsey’s TRO Motion seeks relief for the same claims set out in his

Complaint and Supplement, the Court will deny the Motion. See Winter v. Nat. Res. Def.

Council, Inc., 555 U.S. 7, 20 (2008) (requiring plaintiff to show, along with three other

factors, a likelihood of success on the merits). To the extent Dorsey’s TRO Motion seeks

relief for other claims—e.g., an injunction requiring his transfer to another correctional

institution, (Mot. TRO at 5)—the Court will also deny the Motion. See Omega World

Travel, Inc. v. Trans World Airlines, 111 F.3d 14, 16 (4th Cir. 1997) (noting that interim

equitable relief can only be granted to protect the movant from harm stemming from “the

illegality alleged in the complaint”).




                                              23
                                  III.   CONCLUSION

      For the foregoing reasons, the Court will grant Defendants’ Motion to Dismiss or,

in the Alternative, Motion for Summary Judgment (ECF No. 21). The Court will deny

Dorsey’s Motion for Reconsideration (ECF No. 24), Motion for Temporary Restraining

Order (ECF No. 26), and Motion in Opposition to Defendants’ Response or, in the

Alternative, Motion for Summary Judgment (ECF No. 27). The Court will also deny

Defendants’ Motion to Strike Surreply (ECF No. 28). A separate Order follows.

Entered this 19th day of August, 2019.


                                                              /s/
                                                     George L. Russell, III
                                                     United States District Judge




                                          24
